Citation Nr: 0822318	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1, 1956 to 
February 27, 1959, and from March 25, 1959 to August 1977.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in November 2000 as a result of metastatic 
carcinoma of unknown etiology.  The primary site has not been 
conclusively determined, but the veteran's oncologist has 
provided an opinion that the primary lesion had a bronchial 
origin.  His carcinoma first manifested more than five years 
after his discharge from service.

Claims based on exposure to ionizing radiation are entitled 
to special development with a contention of exposure to 
ionizing radiation and manifestation of a "radiogenic 
disease."  38 C.F.R. § 3.311(a).  All types of cancers are 
deemed a "radiogenic disease."  38 C.F.R. § 
3.311(b)(2)(xxiv).  It is alleged that the veteran's duties 
as an air defense artilleryman involved occupational exposure 
to ionizing radiation.  Service personnel records indicate 
that he worked with anti-aircraft missile systems including 
the Nike Ajax, Nike Hercules, M-163 and M-167 Vulcan, and M-
48 Chaparral Guided Missile.  The appellant contends that her 
husband was exposed to ionizing radiation based upon direct 
contact with these weapons systems.  Accordingly, the 
appellant's claim must be developed as an "other exposure" 
claim pursuant to the specialized development procedures of 
38 C.F.R. § 3.311(a)(2)(iii).

This provision requires VA to request from the appropriate 
entity any available records concerning a veteran's alleged 
ionizing radiation exposure, to include ascertaining whether 
a Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141) was maintained on his behalf.  The RO's July 2004 
communication to the National Personnel Records Center did 
not request a DD Form 1141.  See M21-1MR, III.iii.2.D.23.c (a 
request for a DD Form 1141 under the Personnel Information 
Exchange System (PIES) is made under code "O15.")

Furthermore, research conducted by the Board (and attached to 
the record) reflects that the Commander of U.S. Army's 
Medical Department Activity (MEDDAC) is the entity 
responsible for overseeing the Radiation Protection Program 
at Fort Carson, Colorado, where the veteran was stationed for 
one tour of duty.  Thus, the RO should contact the Department 
of the Army as well as the MEDDAC Commander at Fort Carson in 
order to ascertain whether there are any additional records 
which may contain information pertaining to the veteran's 
radiation dose in service.

After such development is completed, the RO must then forward 
copies of the veteran's service medical and personnel records 
(and any other information obtained, such as his DD Form 1141 
and other records of ionizing radiation exposure) with a 
summarization of the appellant's allegations to the Under 
Secretary for Health for preparation of a dose estimate of 
the veteran's total exposure to ionizing radiation in 
service, if any.  38 C.F.R. § 3.311(a)(2)(iii).  Per 
regulation, this procedure is required regardless of whether 
a DD Form 1141 or any other pertinent information is obtained 
from the Department of the Army.



Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate entity 
any available records concerning the 
veteran's alleged ionizing radiation 
exposure, to include ascertaining whether 
a DD Form 1141 was maintained on the 
veteran's behalf.  

2.  Contact the Department of the Army as 
well as the MEDDAC Commander at Fort 
Carson in order to ascertain whether there 
are any additional records which may 
contain information pertaining to the 
veteran's radiation dose in service.

3.  Prepare a summary of the appellant's 
allegations and supporting evidence 
regarding the veteran's exposure to 
radiation, to include his military 
occupational specialty and the types of 
weapons systems with which he was in 
contact.  Forward this summarization along 
with the veteran's service medical and 
personnel records (and any other 
information obtained, such as his DD Form 
1141 and other records of ionizing 
radiation exposure) to VA's Under 
Secretary for Health for preparation of a 
dose estimate of the veteran's total 
exposure to ionizing radiation in service, 
if any.  

4.  Thereafter, determine whether the 
claim requires any further review by the 
Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(b), (c).

5.  After completion of the above-
referenced development, readjudicate the 
claim.  If the claim remains denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




